DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This communication is in response to the communication filed on 07/14/2022 (After-Final 2.0).  
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/723,275 filed 12/20/2019, now PAT 10,996,943; which is a CON of 15/826,833 filed 11/30/2017 now PAT 10,528,340; which is a CON of 15/131,952 filed 04/18/2016 now PAT 9,921,825; which is a CON of 14/298,675 filed 06/06/2014 now PAT 9,342,297; which has PRO 61/832,363 filed 06/07/2013.
4.	After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 

Terminal Disclaimer
5.	The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted; reference Patent Application(s): Patent 9,342,297 – 9,921,825 – 10,528,340 – 10,996,943 has been reviewed and approved.  The terminal disclaimers have been recorded.

Reason for Allowance
6. 	None of the references presented on PTO-892 and IDS teach or fairly suggest the combination of elements, as recited in the independent claims.  
More specifically, the prior art of records does not specifically suggest the “comparing the input data with one or more predetermined analysis parameters; determining at least one risk rating based on the comparison, wherein a risk rating is indicative of a level of quality; determining at least one adjustment level of a plurality of adjustment levels associated with at least one adjustment to the application based on the determined at least one risk rating; determining an objective of an entity; prioritizing at least one adjustment based on a predetermined adjustment priority standard and the determined objective of the entity; and providing a communication including at least an indication of the at least one prioritized adjustment” as specified by independent claims.
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Contact Information
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on Monday thru Friday 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        07/25/2022.